DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 10 March 2021 is acknowledged.  The traversal is on the ground(s) that Clark does not teach a mesoporous binder comprising a mesoporous metal oxide, and thus the prior art does not teach the special technical feature. Also there is an argument that the search would require searching for both and thus it would be advantageous to rejoin. 
This is not found persuasive because Clark does teach a mesoporous metal oxide as claimed, absent any evidence to the contrary, which Applicant has not provided. 
Clark teaches an alkylation catalyst comprising an MCM-22 family material including MCM-49, a beta zeolite, a faujasite, or a mordenite (paragraphs [0065], [0111]). Clark also teaches that the zeolite is mixed with an alumina binder which comprises VERSAL 300 (pseudoboehmite) and another alumina, where the catalyst is 80 wt% and the VERSAL 300 binder is 10 wt% (paragraph [0115]). The instant specification teaches that VERSAL 300 is a pseudoboehmite alumina and that it is used as the binder in some examples (instant specification paragraph [0103]), as well as teaching that the d50 is 20 µm and the pore volume is 1 cc/g (paragraph [0110], Table 3). This is within the range of a d50 of greater than or equal to 20 µm as claimed. While the claims recite that the pore volume is less than 1 cc/g, and the VERSAL 300 has a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." See MPEP 2144.05(I). Thus, one of ordinary skill in the art would reasonably expect that a binder having a pore volume of 1 cc/g would have similar effect as a binder having a pore volume of less than 1 cc/g, absent any evidence to the contrary. 
Clark does not explicitly teach the Alpha Value, Collidine Uptake, or TPAD of the guard bed material comprising the MCM-49 and the VERSAL 300. However, Clark teaches the same MCM-49 catalyst and the same VERSAL 300 pseudoboehmite alumina binder as claimed, in a ratio within the claimed range of the ratios of zeolite to binder of the instant claims. Therefore, one of ordinary skill in the art would reasonably conclude that the guard bed material having the same zeolite catalyst and same pseudoboehmite binder as claimed in a ratio as claimed would have at least one of the same properties as the claimed guard bed material, including an Alpha Value of greater than or equal to 500, a Collidine Uptake of greater than or equal to 600 µmoles/g, and/or a TPAD of greater than or equal to 0.7 meq/g, as claimed, absent any evidence to the contrary. 
Applicant has not provided any evidence that the Versal 300 does not function in the same manner as the claimed guard bed material. The instant specification does similar examples with a mixture of 80/20 MCM-49 and Versal 300, and this mixture has a collidine uptake and TPAD within the claimed ranges (page 22, Table 4). This mixture also produces the same normalized DIPB/IPB selectivity as an 80/20 mixture of MCM-50 and pore volume within the claimed ranges (page 24, Table 5, page 22, Table 3). Thus, there is no evidence that the mixture of Versal 300 and MCM-49 of Clark would not function as the claimed guard bed material, and thus the guard bed material is not a special technical feature, and restriction is proper.
With regard to the argument about searching, the Examiner would not necessarily search in the same manner for both Groups. A search for the catalyst would require searching in the catalyst classification, B01J, whereas a search for the method would require searching in the method classifications, C07C. It is not necessary that the catalyst be used in the same method for Group II, and as such the catalyst would require a broader and different search than the method. Thus, the argument that the search would require searching for both is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Claims 3, 4, 7, and 11 are amended. Claim 18 is withdrawn due to an earlier restriction requirement.
Claims 1-17 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments, filed 10 March 2021, with respect to the claim objections and 112(b) rejections of claims 3, 4, 7, and 11 have been fully considered and are persuasive.  The claim objections and 112(b) rejections have been withdrawn. 
Applicant's arguments filed 10 March 2021 with regard to the 103 rejection over Clark have been fully considered but they are not persuasive.
Applicant argues on page 9 of the Remarks that Versal 300 is a comparative binder for purposes of the current application, and thus is not a mesoporous binder material.
In response, Applicant has not explained why Versal 300 is comparative. It has a d50 amount of 20, within the claimed range of greater than or equal to 20, and a pore volume of 1 cc/g which is very close to the claimed range of less than 1 cc/g (instant specification page 22, Table 3), and Applicant has not provided any evidence that it is the pore volume which is critical and/or provides unexpected results. The mixture of Versal 300 and MCM-49 seems to give similar selectivity results as the mixture of Siral 20 and MCM-49 (page 24, Table 5), which are the only results shown which contain the binder and the zeolite as claimed. Thus, there is no evidence that Versal 300 is not a mesoporous binder as claimed, and the Examiner will continue to recite that the Versal 300 meets the claim limitations and thus is a mesoporous binder as claimed, absent any evidence to the contrary. 
	Applicant also argues on page 9 of the Remarks that the specification provides advantages of the mesoporous binder.
	In response, the Examples show only one specific mixture of Siral 20/MCM-49 and Versal/MCM-49 of 20/80 for the mixture of catalyst and binder. This is not commensurate in scope with the claims, which teach a wide variety of zeolites and a wide range of amounts of the binder and zeolite in the catalyst. There is no evidence that all catalysts and amounts within the claimed ranges would produce the same results. Further, the Example with the Versal 300 shows the same DIPB/IPB selectivity as the Example with the Siral 20. Thus, there is no evidence that Siral 20 provides unexpected results or criticality over Versal 300. As such, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2009/0306446).
With regard to claims 1-4, 6, and 8-10, Clark teaches a process for producing monoalkylated aromatic products (paragraph [0002]), comprising the following steps:
a) providing a reactive guard bed upstream of the alkylation reactor, which comprises alkylation catalyst (paragraph [0049]).
b) passing at least a portion of the alkylatable aromatic compound through the reactive guard bed prior to the alkylation zone, where the guard bed removes impurities such as nitrogen compounds from the feed (paragraph [0049]).
Clark further teaches that the alkylation catalyst comprises an MCM-22 family material including MCM-49, a beta zeolite, a faujasite, or a mordenite (paragraphs [0065], [0111]) (instant claims 2, 3, 9, and 10). Clark also teaches that the zeolite is mixed with an alumina binder which comprises VERSAL 300 (pseudoboehmite) and another alumina, where the catalyst is 80 wt% and the VERSAL 300 binder is 10 wt% (paragraph [0115]). This is a ratio of 89:11 of the zeolite to the binder, which is within the range of 95:5 to 5:95 of instant claims 1 and 6. Thus, the binder is 100% alumina, which is within the range of at least 75% of instant claims 1 and 6. The instant specification teaches that VERSAL 300 is a pseudoboehmite alumina (instant claim 4) and that it is used as the binder in some examples (instant specification paragraph [0103]), as well as teaching that the d50 is 20 µm and the pore volume is 1 cc/g (paragraph [0110], Table 3). This is within the range of a d50 of greater than or equal to 20 µm of instant claims 1 and 6. While claims 1 and 6 recite that the pore volume is less than 1 cc/g, and the VERSAL 300 has a pore volume of 1 cc/g, the values of less than 1 cc/g and 1 cc/g are close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." See MPEP 2144.05(I). Thus, one of ordinary skill in the art would reasonably expect that a binder having a pore volume of 1 cc/g would have similar effect as a binder having a pore volume of less than 1 cc/g, absent any evidence to the contrary.
	Clark does not explicitly teach the Alpha Value, Collidine Uptake, or TPAD of the guard bed material comprising the MCM-49 and the VERSAL 300. However, Clark teaches the same MCM-49 catalyst and the same VERSAL 300 pseudoboehmite alumina binder as claimed, in a ratio within the claimed range of the ratios of zeolite to binder of the instant claims. Therefore, one of ordinary skill in the art would reasonably conclude that the guard bed material having the same zeolite catalyst and same pseudoboehmite binder as claimed in a ratio as claimed would have the same properties as the claimed guard bed material, including an Alpha Value of greater than or equal to 500, a Collidine Uptake of greater than or equal to 600 µmoles/g, and a TPAD of greater than or equal to 0.7 meq/g, as claimed, absent any evidence to the contrary.
Clark also teaches:
c) passing the effluent from the guard bed to an alkylation reaction zone (paragraph [0049]).
d) contacting the alkylatable aromatic compound with an alkylating agent and a catalyst to form an alkylation product stream comprising monoalkylated and polyalkylated aromatic compounds (paragraph [0016]) where the alkylation takes place in liquid phase (pargraph [0052]).
	With regard to claim 5, Clark teaches that the catalyst can be beta zeolite (paragraph [0065]) and that the binder can be VERSAL 300 (pseudoboehmite) (paragraph [0115]).
With regard to claim 7, Clark teaches that the alkylatable aromatic compound or the entire feedstock can be passed to the guard bed (paragraph [0049]), where the feedstock comprises both the aromatic compound and the alkylating agent (paragraph [0041]). Thus, because the alkylating agent along with the aromatic compound is passed to the guard bed comprising alkylation catalyst, one of ordinary skill in the art would reasonably conclude that the reaction in the guard bed would produce additional monoalkylated and polyalkylated products while the impurities are being removed, as claimed, absent any evidence to the contrary.
With regard to claims 11 and 12, Clark teaches that the process further comprises:
e) separating the polyalkylated compounds from the effluent (paragraph [0057]).
f) providing the polyalkylated compounds from the effluent to a transalkylation reaction zone alone with an alkylatable aromatic compound to produce additional monoalkylated product (paragraph [0051]).
With regard to claims 13-15, Clark teaches that the transalkylation catalyst is beta zeolite or MCM-22 (paragraph [0038]).
With regard to claim 16, Clark teaches that the monoalkylated aromatic compound comprises ethylbenzene, the alkylatable aromatic compound comprises benzene, and the alkylating agent comprises ethylene (paragraph [0060]), and the polyalkylated product comprises polyethylbenzene (paragraph [0023]). 
With regard to claim 17, Clark teaches that the monoalkylated aromatic compound comprises cumene, the alkylatable aromatic compound comprises benzene, and the alkylating agent comprises propylene (paragraph [0061]), and the polyalkylated product comprises polyisopropylbenzene (paragraph [0026]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772